i          i        i                                                              i    i     i




     MEMORANDUM OPINION

                                         No. 04-08-00403-CV

                Chris GRIFFIN d/b/a America Homes and Ranches, and Carol Griffin,
                                          Appellants

                                                  v.

                  Jo Anne ENGLISH, Ralph English, and The Integrity Team, LLC,
                                         Appellees

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 08-483-B
                             Honorable Emil Karl Prohl, Judge Presiding


PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 24, 2008

DISMISSED

           Appellants have filed a motion to dismiss this appeal, and appellees do not oppose the

dismissal. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against appellants.

                                                       PER CURIAM